              Case 2:19-cv-01586-JLR Document 22 Filed 11/19/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         NATIONAL UNION FIRE                         CASE NO. C19-1586JLR
           INSURANCE COMPANY OF
11         PITTSBURGH, PA,                             MINUTE ORDER

12                              Plaintiff,
                  v.
13

14         EXPEDITORS INTERNATIONAL
           OCEAN, INC.,
15
                                Defendant.
16
           The following minute order is made by the direction of the court, the Honorable
17
     James L. Robart:
18
           This matter comes before the court on Plaintiff National Union Fire Insurance
19
     Company of Pittsburgh, PA’s (“National Union”) response to the court’s October 23,
20
     2020 order to show cause. (See Resp. to OSC (Dkt. # 21); 10/23/20 Order (Dkt. # 20) at
21
     6.) The court’s order directed National Union to show cause why this case should not be
22


     MINUTE ORDER - 1
              Case 2:19-cv-01586-JLR Document 22 Filed 11/19/20 Page 2 of 2




 1   dismissed on account of the fact that National Union conceded that it has sued the wrong

 2   party in this case. (10/23/20 Order at 6.) In response, National Union asks the court to

 3   cure this deficiency by substituting Expeditors International of Washington, Inc. for

 4   Expeditors International Ocean, Inc. as the named defendant in this matter. (Resp. to

 5   OSC at 1-2.) Given that the parties appear to agree that Expeditors International of

 6   Washington, Inc. is the proper defendant in this case (see 10/23/20 Order at 6), the court

 7   concludes that substitution is appropriate under Federal Rule of Civil Procedure 21. See

 8   Fed. R. Civ. P. 21 (“On motion or on its own, the court may at any time, on just terms,

 9   add or drop a party.”).

10          Accordingly, the court ORDERS that Defendant Expeditors International Ocean,

11   Inc. is dropped as a party from this case and Expeditors International of Washington, Inc.

12   is added as a defendant in this case. The court DIRECTS the Clerk to amend the

13   pleading caption in this case accordingly.

14          Filed and entered this 19th day of November, 2020.

15
                                                  WILLIAM M. MCCOOL
16                                                Clerk of Court

17                                                s/ Ashleigh Drecktrah
                                                  Deputy Clerk
18

19

20

21

22


     MINUTE ORDER - 2
